     Case 2:12-cr-00259-MLCF-SS Document 315 Filed 10/05/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                  CRIMINAL ACTION


v.                                                         NO. 12-259


DORIAN GIVENS                                              SECTION “F”


                            ORDER AND REASONS

     Before the Court is the defendant Dorian Givens’ pro se motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).             For

the following reasons, the motion is DENIED.

                                    I.

     Where   release    would   otherwise   be   statutorily    justified,

§ 3582(c)(1)(A) enables courts to “reduce [a defendant’s] term of

imprisonment”

     upon motion of the Director of the Bureau of Prisons, or
     upon motion of the defendant after the defendant has
     fully exhausted all administrative rights to appeal a
     failure of the Bureau of Prisons to bring a motion on
     the defendant’s behalf or the lapse of 30 days from the
     receipt of such request by the warden of the defendant’s
     facility, whichever is earlier.

     Id. (emphasis added).

     The Director of the Bureau of Prisons has not filed this

motion on Givens’ behalf.       Thus, the Court may only grant Givens’

motion if – among other reasons – Givens has complied with the



                                     1
      Case 2:12-cr-00259-MLCF-SS Document 315 Filed 10/05/20 Page 2 of 3



emphasized administrative exhaustion requirement above. 1              Here, it

is not clear that Givens has done so.

      Although Givens claims that he “submitted a request to Yazoo

City Low Warden Reiser and asked him to petition the court on his

behalf” in or around May 2020, the Bureau of Prisons “has affirmed

that no such request was received.”          Compare Mot. at 2, with Opp.

at 15.

                                     II.

      Even assuming that Givens has exhausted his administrative

remedies, his motion fares no better on the merits.               Generalized

fears about COVID-19 do not justify compassionate release, 2 and

Givens admits he has already contracted the virus.              See Mot. at 2

(“During the pendency of his administrative remedy, Defendant

contracted COVID-19.”).

      In short, there are no “extraordinary and compelling reasons”

for    a   reduction     of   Givens’      sentence.      See     18    U.S.C.

§ 3582(c)(1)(A)(i).




1    The Fifth Circuit has observed the mandatory nature of this
requirement. See United States v. Franco, 2020 WL 5249369, at *2
(5th Cir. Sept. 3, 2020).

2    See, e.g., United States v. Williams, 2020 WL 5311383, at *1
(E.D. La. Sept. 4, 2020). Like the defendant in Williams, Givens
has not identified any medical condition that might lead the Court
to find that COVID-19 poses a greater threat to Givens than Givens
poses to society. Recall that Givens pled guilty to conspiring to
distribute 28 grams or more of crack cocaine.
                                      2
    Case 2:12-cr-00259-MLCF-SS Document 315 Filed 10/05/20 Page 3 of 3



                              *     *     *

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file as

changing circumstances may warrant.




                            New Orleans, Louisiana, October 5, 2020




                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    3
